DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.

Information Disclosure Statement
2.	The information disclosure statements (IDSs) submitted on 3/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
3.	Applicant’s claim amendment filed on 2/18/2022, has been entered and carefully considered. Claims 17, 19, 21 and 22 are amended, claims 1-16 have been canceled. Claims 17-22 are currently pending.

Response to Arguments
4.	Applicant’s arguments, filed on 2/18/2022, pages 8-10, with respect to claim 17 regarding (1) Karaki does not teach “wherein the first PDCCH is scrambled by a Cell-Radio Network Temporary Identifier (C-RNTI), in a case that the carrier sense circuitry senses the channel state is the idle state after performing a successful Listen before talk (LBT) procedure”;
(2) Karaki and Chang does not teach “the second PDCCH is scrambled with a scrambling identifier that is configured for multiple specified terminal apparatuses related to the autonomous transmission”; 
(3) Karaki does not teach “when indicating autonomous transmission configuration information, the transmission circuitry starts performing the autonomous transmission from one of a plurality of randomly selected time-domain locations in the second frequency band”.
Regarding the first argument, the arguments have been considered but are moot in view of new ground of rejection based on Um et al., (US 20170048828).
Regarding the second argument, the arguments have been considered but are moot in view of new ground of rejection based on Aris Papasakellariou (US 20180070369).
	Regarding the third argument, the arguments have been considered but are moot in view of new ground of rejection based on Chang et al. (WO 2018/106911A2).
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

5.	Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Um et al., (US 2017/0048828), hereinafter Um, in view of Chang et al. (WO 2018/106911A2), hereinafter Chang, and further in view of Aris Papasakellariou (US 2018/0070369), hereinafter Papasakellariou.

Regarding Claim 17, Um teaches A terminal apparatus configured to communicate with a base station apparatus in a first frequency band, the first frequency band being a licensed frequency band and a second frequency band, the second frequency band being an unlicensed frequency band ([Para. 0062] in a carrier aggregation system, each UE connected to base station and may transmit and receive signals through the licensed band and unlicensed band) the terminal apparatus comprising: reception circuitry ([Para. 0078-0080] Fig. 5 shows a communication node, may be a UE includes a transceiver 530 connected to a network) configured to receive downlink control information via a physical downlink control channel (PDCCH) ([Para. 0024] the UE may receive from a base station a downlink control information (DCI) in a physical downlink control channel (PDCCH));
carrier sense circuitry (Para. 0024, 0080] the UE includes a processor to perform according to embodiments of the present disclosure) configured to sense whether a channel state is an idle state or not ([Para. 0074] the UE may transmit signals according to a Listen-Before-Talk (LBT) procedure in the unlicensed band to determine the unlicensed band is an idle state),
and transmission circuitry (see Fig. 5) configured to perform, in the second frequency band (unlicensed) via a physical uplink shared channel (PUSCH) ([Para. 0193] the UE may transmit the PUSCH through the unlicensed band)
, one of a grant-based uplink transmission indicated by a first PDCCH ([Para. 0186, 0200] the PDCCH may further include scheduling information for uplink resources of the unlicensed band cell (e.g., uplink grant), scheduling information for downlink resources of the unlicensed band cell);
wherein the first PDCCH is scrambled by a Cell-Radio Network Temporary Identifier (C-RNTI) ([Para. 0161, 0164, 0194] the PDCCH of the unlicensed band may be masked (or, scrambled) based on the C-RNTI or U-RNTI for all UEs which belong to the specific unlicensed band cell); in a case that the carrier sense circuitry senses the channel state is the idle state after performing a successful Listen before talk (LBT) procedure, ([Para. 0074, 0085, 0275) the UE may perform LBT in the unlicensed band to determine the unlicensed band is not occupied as idle state).
Um does not disclose an autonomous transmission indicated by a second PDCCH, and the second PDCCH is scrambled with a scrambling identifier that is configured for multiple specified terminal apparatuses related to the autonomous transmission when indicating autonomous transmission configuration information, the transmission circuitry starts performing the autonomous transmission from one of a plurality of randomly selected time-domain locations in the second frequency band.
Chang teaches an autonomous transmission indicated by a second PDCCH ([Para. 0017, 0086] in the unlicensed spectrum, a common PDCCH (DCI) may indicate autonomous (e.g., grantless uplink) transmissions to a MF UE including UE 101 and UE 102 [0018] as shown in Fig. 1); when indicating autonomous transmission configuration information, the transmission circuitry (see Fig. 2) starts performing the autonomous transmission from one of a plurality of randomly selected time-domain locations in the second frequency band ([Para. 0086-0088] describes the MF UE may transmit grantless (autonomous) uplink transmission randomly in the UL duration with an UL offset for a subframe n of one or more of the subframes having various positions within the gap).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Um and Chang to improve the uplink system capacity by performing grantless uplink [0085].
The combination of Um and Chang does not disclose the second PDCCH is scrambled with a scrambling identifier that is configured for multiple specified terminal apparatuses related to the autonomous transmission.
Papasakellariou teaches the second PDCCH is scrambled with a scrambling identifier that is configured for multiple specified terminal apparatuses related to the autonomous transmission ([Para. 0186, 0188, 0214] the gNB transmits UE-common DL control channel (UE-common PDCCH) specifically for multiple UEs to transmit data without an associated UL grant (i.e., grantless or autonomous transmission), where the DCI in a PDCCH is to address multiple UEs and is scrambled by a UE-common RNTI with the identity for the multiple UEs. The UE can also perform LBT to determine whether or not the UE is transmitting using the time slot of the transmission gaps [0184]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Um, Chang and Papasakellariou to improve resource utilization and the coexistence of LTE operation.
Regarding Claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 17.

6.	Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Um, in view of Papasakellariou and further in view of Chang. 

Regarding Claim 19, Um teaches A base station apparatus configured to communicate with a terminal apparatus in a first frequency band, the first frequency band being a licensed frequency band and a second frequency band, the second frequency band being an unlicensed frequency band ([Para. 0061-0065] in carrier aggregation (CA) system, a base station connected to each UE and may transmit and receive signals through the licensed band and unlicensed band), the base station apparatus comprising: transmission circuitry ([Para. 0078-0080] Fig. 5 shows a communication node, may be a base station includes a transceiver 530 connected to a network) configured to transmit downlink control information via a physical downlink control channel (PDCCH) ([Para. 0024] the base station may transmit a downlink control information (DCI) in a physical downlink control channel (PDCCH)), and reception circuitry (see Fig. 5) configured to receive, in the second frequency band via a physical uplink shared channel (PUSCH), one of a grant- based uplink transmission indicated by a first PDCCH ([Para. 0193, 0200, 0205] configured to receive PUSCH transmitted from the UE indicated by the scheduling information via PDCCH of the unlicensed band (e.g., uplink grant); wherein the first PDCCH is scrambled by a Cell-Radio Network Temporary Identifier (C-RNTI) ([Para. 0161, 0164, 0194] the PDCCH of the unlicensed band may be masked (or, scrambled) based on the C-RNTI or U-RNTI for all UEs which belong to the specific unlicensed band cell), in a case that a channel state is sensed to be an idle state after performing a successful Listen before talk (LBT) procedure ([Para. 0074) the base station may transmit signals according to LBT procedure in the unlicensed band to determine the unlicensed band is not occupied as idle state).
	Um does not disclose an autonomous transmission indicated by a second PDCCH, and the transmission circuitry scrambles the second PDCCH with a scrambling identifier that is configured for multiple specified terminal apparatuses related to the autonomous transmission, when indicating autonomous transmission configuration information, the reception circuitry starts reception the autonomous transmission from one of a plurality of randomly selected time-domain locations.
Papasakellariou teaches an autonomous transmission indicated by a second PDCCH, and the transmission circuitry scrambles the second PDCCH with a scrambling identifier that is configured for multiple specified terminal apparatuses related to the autonomous transmission ([Para. 0186, 0188, 0214] the gNB transmits UE-common DL control channel (UE-common PDCCH) specifically for multiple UEs to transmit data without an associated UL grant (i.e., grantless or autonomous transmission), where the DCI in a PDCCH is to address multiple UEs and is scrambled by a UE-common RNTI with the identity for the multiple UEs. The UE can also perform LBT to determine whether or not the UE is transmitting using the time slot of the transmission gaps [0184]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Um and Papasakellariou to improve resource utilization and the coexistence of LTE operation.
The combination of Um and Papasakellariou does not disclose when indicating autonomous transmission configuration information, the reception circuitry starts reception the autonomous transmission from one of a plurality of randomly selected time-domain locations.
Chang teaches when indicating autonomous transmission configuration information, the reception circuitry starts reception the autonomous transmission from one of a plurality of randomly selected time-domain locations ([Para. 0017, 0086] in the unlicensed spectrum, a common PDCCH (DCI) may indicate autonomous (e.g., grantless uplink) transmissions to multiple MF UEs including UE 101 and UE 102 [0018] as shown in Fig. 1. [Para. 0086-0088] describes the MF UE may transmit grantless (autonomous) uplink transmission randomly in the UL duration with an UL offset for a subframe n of one or more of the subframes having various positions within the gap).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Um, Papasakellariou and Chang to improve the uplink system capacity by performing grantless uplink [0085].
Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 19.

7.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Um in view of Chang and Papasakellariou as applied to claim 17 above, and further in view of Yerramalli et al. (US 2018/0092043), hereinafter Yerramalli.

Regarding Claim 18, The combination of Um, Chang and Papasakellariou does not teaches wherein the reception circuitry is configured to receive radio resource control (RRC) information related to a maximum channel occupancy time, and the transmission circuitry is configured to continue the autonomous transmission based on the maximum channel occupancy time.
Yerramalli teaches wherein the reception circuitry ([Para. 0096] Fig. 6, UE 115 includes reception processor 658) is configured to receive radio resource control (RRC) information related to a maximum channel occupancy time ([Para. 0120] FIG. 9A show eNB 115b may signal via RRC signaling to UE 115a the type indicator that the eNB 115b has successfully performing LBT procedure over the maximum channel occupancy time (MCOT) (i.e., the UE 115a receives RRC information related to the MCOT), and the transmission circuitry ([Para. 0096] Fig. 6, UE 115 includes transmission processor 664) is configured to continue the autonomous transmission based on the maximum channel occupancy time ([Para. 0120, 0126] FIG. 9A show the UE 115a may continue the uplink transmissions for eLAA using aggregated SCell1 and SCell 2, after the downlink transmissions of eNBs 105 b with the unscheduled subframe over the maximum channel occupancy time (MCOT). That is, the UE continue the autonomous transmission based on the maximum channel occupancy time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Um, Chang, Papasakellariou, and the teaching of use RRC signaling for the maximum channel occupancy time in operation of the unlicensed band from Yerramalli to improve detection capabilities of the signal transmission, resulting in more effective and accurate reservations of a channel of the contention-based shared radio frequency spectrum band [0056].
8.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Um in view of Papasakellariou and Chang as applied to claim 18 above, and further in view of Yerramalli.

Regarding Claim 20, The combination of Um, Papasakellariou and Chang does not disclose wherein the transmission circuitry is configured to transmit radio resource control (RRC) information related to a maximum channel occupancy time, and the reception circuitry is configured to continue reception the autonomous transmission based on the maximum channel occupancy time.
 Yerramalli teaches wherein the transmission circuitry ([Para. 0095] Fig. 6, eNB 105 includes transmit processor 620) is configured to transmit radio resource control (RRC) information related to a maximum channel occupancy time ([Para. 0120] FIG. 9A show eNB 115b may signal via RRC signaling to UE 115a the type indicator that the eNB 115b has successfully performing LBT procedure over the maximum channel occupancy time (MCOT) (i.e., the eNB 115b transmit RRC information related to the MCOT), and the reception circuitry ([Para. 0095] Fig. 6, eNB 105 includes reception processor 638) is configured to continue reception the autonomous transmission based on the maximum channel occupancy time. ([Para. 0120, 0126] FIG. 9A show the eNB 115b may continue receive the uplink transmissions from the UE 115a using aggregated SCell1 and SCell 2, after the downlink transmissions in the unscheduled subframe over the maximum channel occupancy time (MCOT). That is, the eNB continue reception the autonomous transmission based on the maximum channel occupancy time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Um, Papasakellariou, Chang and the teaching of use RRC signaling for the maximum channel occupancy time in operation of the unlicensed band from Yerramalli to improve detection capabilities of the signal transmission, resulting in more effective and accurate reservations of a channel of the contention-based shared radio frequency spectrum band [0056].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180070341, Islam et al. discloses co-existence of latency tolerant and low latency communication.
US 20180139774, Ma et al. discloses systems and methods for grant-free uplink transmissions.
US 20150078279, Ko et al. discloses device communication method using partial device control.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413               

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413